I concur in the result reached in Judge Parker's opinion. All references therein, however, to the purported issues in a suit between Doyle and Manson concerning a strip three feet wide of lot 8, beyond what is mentioned in the findings of fact in this case, are immaterial and beyond any proper inquiry here, in my opinion. The findings of fact are clear, full and complete, and are presented here without any statement of facts. In *Page 703 
paragraphs 8 and 9 of the findings, in referring to the strip involved in the suit of Doyle v. Manson, the court says that Manson prevailed in that suit by judgment to the effect that the strip was a part of lot 8; and that Manson had the right of possession and occupancy of the same as a part of the real estate mentioned in his contract with Foltz and wife; and that expenses incurred by Manson in that action were not caused by any defect in the title which Foltz and his wife agreed to convey to Manson.
Such finding is the equivalent of a verdict to that same effect. Section 368, Rem. Comp. Stat., says "the finding of the court upon the facts shall be deemed a verdict," and some of our decisions mentioning that rule are Reynolds v. Dexter Horton Co., 2 Wash. 185, 26 P. 221; Gerhard v. Worrell, 20 Wash. 492,55 P. 625; Colvin v. Clark, 83 Wash. 376, 145 P. 419;Fisher v. Coy Valve Co., 138 Wash. 35, 244 P. 125,247 P. 966.
The case is brought here upon findings of fact that are, in legal effect, agreed to as stating the case for our decision, since no statement of facts is brought here, as though such findings were a verdict, having the force of a special verdict, as some of our cases say. The findings are clear and unambiguous and present but one question, viz: Do they sustain the judgment? Such has been our uniform practice, as stated in Abbott v.Clebanck, 158 Wash. 368, 290 P. 704, as follows:
"`It is settled by a line of authorities so numerous that no citation of them is necessary that a case brought here on the findings of the court below without a statement of facts raises but one question, that is, whether the findings sustain the judgment.' O'Brien v. Industrial Insurance Department,100 Wash. 674, 171 P. 1018." *Page 704 
In my opinion, reference to the decision in Stanley v.Parsons, 156 Wash. 217, 286 P. 654, is not helpful in the consideration of the present action. That action was to recover damages for alleged breach of an executory real estate contract to convey by "good and marketable title" — the suit being between the parties to the contract. In the present case, between parties to an executory real estate contract, one of them seeks to inject into the case one result of another action against him by a third party which was wholly without foundation, according to the unchallenged findings in the present case.
At the time of writing this, I have before me the dissenting opinion written by the chief justice, which contains a statement I respectfully refer to. It is the statement with reference to an admission claimed to have been made by counsel for respondent in a colloquy with one of the judges at the time of the oral argument of the case. I did not understand the answers given by counsel for the respondent to questions from the bench to be unqualified, or to the full extent claimed, and so stated to the judges upon the first formal opportunity after the colloquy. The statements were oral and not made a matter of record, as I understand, and should not be considered. Surely, a divergence of opinion as to something outside of the record is sufficient, of itself, to compel its being ignored in deciding the case.
Still further, if the new matter is immaterial, it should not, in my opinion, be considered. If it is material, which in my opinion it is not necessary to decide, it is so because it goes to the merits and affects the results of the case, and all the more, for that reason, should not be considered under the circumstances here. I confess it is a new proposition to me in appellate court practice, that should not be approved in my *Page 705 
opinion, to allow such an incident as the one in question to be considered as affecting the merits of the case for the purpose of cancelling and destroying the solemn findings and judgment of a superior court now powerless to be heard with reference thereto, all to the advantage of a litigant who has in no way provided by statute objected to those findings, and who presents to us on the appeal the sole question of whether the findings support the judgment.
HERMAN and MILLARD, JJ., concur with MITCHELL, J.